Citation Nr: 1615409	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  10-09 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from December 1985 to December 1989 with subsequent service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In a December 2014 Board decision, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in a September 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In December 2014, the Board remanded the claim in order to obtain a VA medical opinion as to the etiology of the claimed multiple sclerosis (MS).  The examiner was to specifically indicate whether it is at least as likely as not that the Veteran's documented dehydration and weight loss in December 1988 was an early manifestation of MS diagnosed in 2006.  The examiner was also to address the 

Veteran's contention that a similar episode, which he claimed to be an early manifestation of MS, occurred in early 1990 following his December 1989 military discharge.  In addition, the examiner was instructed to address whether it is at least as likely as not that the Veteran incurred or manifested MS during his active duty or within 7 years following his 1989 service discharge.  Further, the examiner was to indicate whether it is at least as likely as not that the Veteran's MS was directly incurred in or aggravated by his 2005 period of initial active duty for training (IADT) to include the any associated immunizations.  The Board notes that the examiner was also instructed to review the body of the remand for an overview of the Veteran's contentions, which included his contention that exposure to variant Creutzfeldt-Jakob disease while stationed in Belgium in 1986 may have triggered his MS.

Pursuant to the December 2014 Board Remand, a VA medical opinion was obtained in April 2015.  With regard to the Veteran's dehydration and weight loss in December 1988, the examiner provided a negative nexus conclusion.  He explained, "[t]his episode in 1988 was an acute diarrheal illness that was self-limiting.  It was not an early manifestation of MS that was diagnosed 18 years later."  With regard to the similar 1990 episode of dehydration/weight loss, the examiner also provided a negative nexus opinion and explained that "[t]hese symptoms/conditions are not consistent with early manifestations of MS.  They also occurred 16 years before the Veteran was diagnosed."  With regard to the question of whether MS was incurred during active service or within 7 years following discharge, the examiner provided a negative nexus conclusion and stated, "[t]here are no medical records, service or otherwise, that indicate any manifestations of the Veteran's MS that was diagnosed 17 years after his military discharge."  The examiner also concluded that the Veteran's MS did not manifest during his 2005 IADT because "[t]here is nothing in the Veteran's file to indicate any early manifestation of [his] MS."  With respect to his contention of MS secondary to immunizations on IADT, the examiner reported that "[t]here is no known causal connection between immunizations nor injuries and MS."

Critically, the rationale provided by the April 2015 VA examiner lacked supporting detail to explain the conclusions rendered.  To this end, the examiner did not address the Veteran's contentions that he suffered not only from dehydration and weight loss in service, but also a general decline in his health during service and thereafter, which he asserts were early manifestations of his MS.  In support of these contentions, the Veteran recently submitted a December 2015 statement from his mother, which should be considered by a VA examiner.  Moreover, the Board observes that the examiner failed to address the Veteran's contention that he was exposed to variant Creutzfeldt-Jakob disease while stationed in Belgium in 1986, which may have caused his MS.

Thus, the issue of entitlement to service connection for MS must be remanded in order to afford the Veteran a VA addendum opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions); see also 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

The December 2014 Board Remand instructed the AOJ to attempt to locate the Veteran's records from his service in the National Guard.  Although request for records were conducted in April 2015 and July 2015, it does not appear that the Veteran's complete National Guard service treatment and personnel records were located.  Instead, it appears that duplicate records from the Veteran's active duty service were added to the claims file.  As such, upon remand, the AOJ should again attempt to obtain the Veteran's complete National Guard records.

Lastly, the Board observes that recent inquiries from the Social Security Administration (SSA) have been associated with the Veteran's claims file, which suggest that he has applied for disability benefits through SSA.  These records are potentially pertinent to the issue on appeal and should be obtained on remand.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).


In addition, on remand, ongoing medical records should be also obtained.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of any outstanding treatment that the Veteran may have received.  The Board is particularly interested in records of any VA treatment that the Veteran may have received, since February 2015.  All such available documents should be associated with the claims file.

2.  Obtain all records pertaining to the Veteran's claim for disability benefits with the Social Security Administration.

3.  Contact the appropriate records custodians, including the Adjutant General for the Army National Guard for Indiana, in order to obtain the Veteran's complete service treatment and personnel records from the National Guard.  Any response should be associated with the Veteran's claims file.  If said records cannot be obtained, provide the Veteran with specific notice of the unavailability of these records pursuant to 38 C.F.R. § 3.159(e)(1).  All such available records should be associated with the Veteran's claims file.

4.  Then, the AOJ shall refer the VA claims file to a physician with appropriate expertise.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  Then, the examiner should respond to the following:

(a) Is it at least as likely as not that the Veteran's current multiple sclerosis had its onset in service, had its onset within 7 years following the Veteran's December 1989 active duty discharge, or is otherwise the result of a disease or injury in service?

In rendering this opinion, the examiner should specifically address:  (1) the Veteran's contention that the December 1988 in-service episode of dehydration and weight loss was an early manifestation of multiple sclerosis; (2) the Veteran's contention that he suffered a second episode of dehydration and weight loss in 1990 that was an early manifestation of multiple sclerosis; (3) the Veteran's contention that he suffered a general decline of health in service that demonstrated an early manifestation of multiple sclerosis; and (4) the Veteran's contention that he was exposed to variant Creutzfeldt-Jakob disease while stationed in Belgium in 1986, which he alleges caused his multiple sclerosis.

The examiner should also address the December 2015 letter from the Veteran's mother.

(b) Is it at least as likely as not that the Veteran's current multiple sclerosis was incurred in or aggravated by his period of IADT in 2005?

In rendering this opinion, the examiner should specifically address the Veteran's contention that his multiple sclerosis was caused by his 2005 IADT immunizations.
The examiner should also address the December 2015 letter from the Veteran's mother.

The examiner is advised that multiple sclerosis diagnosed within 7 years following active service may be presumed related to such active service.  The examiner should also be advised that no presumptive period applies to the Veteran's IADT in 2005.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

Should the examiner decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5.  The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

